Grace, J.
(dissenting). I am of the opinion that the judgment appealed from should be affirmed. The Federal Reserve Bank of Minneapolis, Minnesota, was a subagent of the defendant, and was, without question, guilty of negligence.
On June 11, 1918, it forwarded the check in question to the Rolette County Barde, the drawee, of St. John, North Dakota, and not receiving payment,- on the 20th day of July, 1918, charged the check to the Capital National Bank of St. Paul, from which it had received it. Otherwise, the Federal Reserve Bank paid no attention to the check until the 21st day of July, 1918, when its representative appeared personally at the Rolette County Bank of St. John and received the check; and on the 22d of July, 1918, presented it for payment to the Rolette County Bank, and payment was refused.
On the 26th day of July, 1918, it returned the check to the Capital National Bank, from which it had received it. It is clear that after the check was sent by the Federal Reserve Bank to the Rolette County Bank, the drawee, and while the check was with the drawee, it had sufficient money on deposit to the credit of Ingebretson, from July 6th to July 21, 1918, to have paid it.
*228We think it is clear that the Federal Eeserve Bank was negligent in the matter of the collection of the check. If it had promptly insisted on the payment or return of the check, and neither was forthcoming, it was then its duty to forthwith notify the Capital National Bank of St. Paul, and its duty would have been, in turn, to as promptly notify the defendant, and the duty of the latter would have been to give notice promptly to the depositor, who could have then taken steps to collect the cheek, there being money in the bank upon which it was drawn to have paid the check, any time after July 6th to July 21st, as above stated, all of which time the check was lying dormant in drawee bank, and this by reason of the negligence of the Federal Eeserve Bank.
When a bank undertakes to act as principal, it should be held to the same rule of conduct that applies to the liability of principals, generally; that is, it should be responsible, in damages, for the negligent acts of its agents or subagents, performed within the scope of their employment. If such rule were applied in this case, as the record now stands, the defendant could not escape liability.
Per Curiam.
Plaintiff has petitioned for a .rehearing. The petition is in effect a reargument of the case. It assails both the conclusions of fact and of law reached by us in this case. We have given the petition careful consideration. We have again reviewed the evidence, and reconsidered the legal principles involved. We find no reason to doubt the correctness of the former decision in any particular. That decision was handed down after careful consideration of every aspect of the ease, and represented the deliberate views of the four members of the court who signed it. Further reflection has not altered, but rather confirmed, the views we then expressed.
Eehearing denied.
Christianson, Ch. J., and Eobinson, Bronson, and Birdzei.l, JJ., concur.